In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-367 CV

____________________


IN RE IVY DEL RINO NESBITT




Original Proceeding



MEMORANDUM OPINION
 Ivy Del Rino Nesbitt filed a "Petition for Writ of Injunction."  Relator seeks to
enjoin the execution of his sentence in Cause No. 89391, and asks this Court to order that
he remain in the county jail while his conviction is on appeal.  Nesbitt received a 50 year
sentence in Cause No. 89391.  An active appeal of that cause has been docketed as Appeal
No. 09-05-149 CR.  After Nesbitt's appellate counsel filed an Anders brief, the Court
granted Nesbitt an extension of time to file a pro se brief.  Relator suggests the county's
superior jail library facilities will facilitate the research for his pro se brief.  
	We may issue a writ to protect our jurisdiction.  Tex. Gov't Code Ann. § 22.221
(Vernon 2004).  A defendant convicted of a felony and sentenced to more than ten years
of penitentiary confinement is subject to transfer to the Institutional Division while his case
is on appeal. Tex. Code Crim. Proc. Ann. art. 42.09 (Vernon Supp. 2005).  The transfer
of the relator to the state penitentiary does not affect our jurisdiction of the appeal. 
Furthermore, Nesbitt has not demonstrated the inadequacy of the research facilities
available to him while incarcerated.  Because relator has not established his right to
extraordinary relief, the petition for writ of injunction is denied.
	WRIT DENIED.
								PER CURIAM

Opinion Delivered August 25, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.